        Case 1:19-cv-04977-JPC Document 104
                                        103 Filed 12/22/20
                                                  12/21/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORK
                                                      X

ROY STEWART MOORE and KAYLA MOORE, :
                                     :                     Index No. 19 Civ. 4977 (JPC)
                  Plaintiffs,        :
                                     :                     ECF CASE
          - against -                :
                                     :                     (PROPOSED) PROTECTIVE ORDER
SACHA NOAM BARON COHEN, SHOWTIME :
NETWORKS, INC., AND CBS CORPORATION, :
                                     :
                  Defendants.        :
                                                      X



       WHEREAS, the Court having found that good cause exists for the issuance of a protective

order governing the exchange of confidential information pursuant to Rule 26(c) of the Federal

Rules of Civil Procedure, it is hereby

       ORDERED that the following restrictions and procedures shall apply to the information

and documents exchanged by the parties in connection with this action:

                                      Confidential Material

       1.      Any Party producing information (“Disclosing Party”) may designate as

“Confidential” any information, whether or not embodied in any physical or electronic medium,

that the Disclosing Party believes in good faith constitutes (a) non-public information that must be

maintained in confidence pursuant to a confidentiality agreement, contractual provision, law, or

court order; and/or (b) business, strategic, proprietary, or otherwise commercially sensitive

business information, trade secrets, or other similar information not generally known, the public

disclosure of which would, in the good faith judgment of the Disclosing Party, be detrimental to

the conduct of the Disclosing Party’s operations or business or the business of any of the Disclosing

Party’s customers or clients; and/or (c) information that falls into one or more of the following
         Case 1:19-cv-04977-JPC Document 104
                                         103 Filed 12/22/20
                                                   12/21/20 Page 2 of 12




categories: (i) sensitive personally-identifying information such as personal addresses, phone

numbers, e-mail addresses, birth dates, financial account information, Social Security numbers,

driver’s license numbers, and IP addresses; (ii) medical, psychological, or mental health records,

and other medical information, provided, however, that any person or entity has the right to waive

confidentiality with respect to information pertaining to him, her, or it to the extent permitted under

law (all such information shall be referred to as “Confidential Material”).

        2.      Confidential Material could include but is not limited to: (a) information disclosed

in depositions; (b) documents produced in response to requests for production of documents; (c)

answers to interrogatories; (d) responses to requests for admissions; (e) all other discovery in any

form; and (f) all copies thereof and information contained therein.

        3.      Confidential Material shall be treated as confidential and not disclosed, except to

the extent provided in this Protective Order or as otherwise ordered by the Court.

                               Designation of Confidential Material

        4.      Other than deposition transcripts and exhibits, the Disclosing Party or counsel

thereof shall designate Confidential Material by stamping or otherwise clearly marking the

material as “Confidential” in a manner that will not interfere with legibility or audibility.

        5.      If a Disclosing Party has designated a document or information as “Confidential,”

that Disclosing Party may remove such document or information from the scope of that protection

by notifying all Parties in writing and re-producing the document or information without such

designation.

                                        Deposition Transcripts

        6.      All transcripts of depositions taken in this action will be treated as Confidential

Material in their entirety for thirty (30) days after receipt of a final copy of the deposition transcript.




                                                    2
         Case 1:19-cv-04977-JPC Document 104
                                         103 Filed 12/22/20
                                                   12/21/20 Page 3 of 12




During that thirty (30) day period, any party may designate as Confidential Material any portion

of the transcript, by page and line, and any deposition exhibits related to the subject areas described

in Paragraphs 1 and 2 herein, and such designation must be provided to the Parties’ counsel in

writing to be deemed effective. Any portion of a deposition transcript or exhibits not so designated

during the thirty (30) day period will not be treated as Confidential Material.

                                   Use of Confidential Material

        7.      Confidential Material subject to this Protective Order may be used only for

purposes of this action and shall not be disclosed by the Party receiving such material (“Receiving

Party”) to any persons other than those listed in Paragraph 10 herein, except by prior written

agreement of the Parties or by order of the Court. Any person receiving Confidential Material shall

use reasonable measures to prevent unauthorized disclosure of such material. Reasonable measures

include, but are not limited to, taking any necessary action to maintain the security and integrity

of data and files.

        8.      Persons to whom Confidential Material is disclosed per Paragraph 10 herein shall

be informed, prior to being shown Confidential Material Material, that he/she (i) is being shown

such materials solely for use in this action and (ii) shall not retain any Confidential Material after

the termination of this action.

        9.      The recipient of any Confidential Material shall use reasonable efforts to prevent

any disclosure thereof, except in accordance with the terms of this Protective Order. All copies,

reproductions, summarizations, extractions, and abstractions of Confidential Material shall be

subject to the terms of this Protective Order and labeled in the same manner as the designated

material upon which they are based.

        10.     In the absence of an order of the Court or by agreement of the Parties, Confidential




                                                  3
        Case 1:19-cv-04977-JPC Document 104
                                        103 Filed 12/22/20
                                                  12/21/20 Page 4 of 12




Material may be disclosed or made available only to the following persons:

               a.      The named parties to this Action and the attorneys working on this Action

                       on behalf of any party, including both outside counsel and in-house

                       attorneys, as well as any paralegals, staff, stenographic, and clerical

                       employees and contractors working under the direct supervision of such

                       counsel, including but not limited to any electronic discovery vendors;

               b.      Any expert or consultant expressly retained by any attorney described in

                       Paragraph 10(a) to assist in this action and their employees, with disclosure

                       only to the extent reasonably necessary to perform such work;

               c.      Any deponent: (i) if it appears that the deponent authored or received a copy

                       of the Confidential Material; (ii) if it appears that the deponent was involved

                       in the subject matter described therein; (iii) if the deponent is employed by

                       the Disclosing Party; or (iv) if the Disclosing Party consents to such

                       disclosure.

               d.      The Court, jury, court personnel, court reporters, and other persons

                       connected with the Court; and

               e.      Any other person whom the Disclosing Party agrees in writing may have

                       access to such Confidential Material.

       11.     The persons described in Paragraphs 10(b) and 10(e) herein shall have access to

Confidential Material only after: (a) those persons are provided a copy of this Protective Order for

review; and (b) those persons manifest their assent to be bound by the provisions of this Protective

Order by signing a copy of the Nondisclosure Agreement attached hereto as Exhibit A. Counsel

shall produce a copy of any executed Nondisclosure Agreement to opposing counsel upon request




                                                 4
        Case 1:19-cv-04977-JPC Document 104
                                        103 Filed 12/22/20
                                                  12/21/20 Page 5 of 12




prior to such person being permitted to testify (at deposition or trial) in the action or at the

conclusion of the action, whichever comes first, except that counsel need not produce a

Nondisclosure Agreement executed by any expert or consultant retained only for consulting

purposes. Counsel shall retain copies of any signed Nondisclosure Agreement until the completion

of this action and the return or destruction of Confidential Material in accordance with Paragraph

30 herein. Inadvertent failure to provide the Nondisclosure Agreement to any individual shall not

be deemed a material breach of this Protective Order and shall be remedied immediately upon

discovery.

       12.     If the Receiving Party is required by law to disclose any Confidential Material, it

will immediately notify the Disclosing Party in order to permit the Disclosing Party to seek a

protective order or take other appropriate action. The Receiving Party will cooperate in the

Disclosing Party’s efforts to obtain a protective order or other assurance that the Confidential

Material will remain confidential. If, in the absence of a protective or other order prohibiting

disclosure, the Receiving Party, in the written opinion of its legal counsel, is advised to disclose

the Confidential Material, it may disclose only the part of such material its legal counsel advises

to be disclosed.

                           Objections to Confidentiality Designations

       13.     In the event a Party disagrees at any stage of this action with any “Confidential”

designation, such Party shall provide to the Disclosing Party written notice of its disagreement

with the designation, describing with particularity the material in question and stating the grounds

for its objection. The Disclosing Party shall respond to the objection in writing within fourteen

(14) days and shall state with particularity the grounds for asserting that the Confidential Material

is properly designated. If no written response to the objection is made within fourteen (14) days,




                                                 5
        Case 1:19-cv-04977-JPC Document 104
                                        103 Filed 12/22/20
                                                  12/21/20 Page 6 of 12




the challenged designation shall be deemed void. If a timely written response to the objection is

made, counsel for the Parties shall first try to resolve the dispute in good faith by meeting and

conferring. If the dispute cannot be resolved, the Party challenging the designation may request

appropriate relief from the Court consistent with the Court’s discovery rules. The burden shall be

on the Disclosing Party to make an adequate showing to the Court that the challenged

confidentiality designation is appropriate.

                        Filing of Confidential Material and Use at Trial

       14.     Any Party that intends to use portions of a document designated as “Confidential”

that do not contain Confidential Material and those portions are reasonably separable from portions

containing such material, at trial or as part of a letter, motion, or deposition, may request that the

Disclosing Party provide a redacted version of that document and the Disclosing Party shall

promptly comply with such a request.

       15.     A Party may not file in the public record in this action any information, documents,

or material designated as “Confidential” without written permission from the Disclosing Party. A

Party that seeks to file any information, documents, or material designated as “Confidential” must

do so under seal and must comply with Section 6 of the SDNY Electronic Case Filing Rules &

Instructions, Rule 4 of the Individual Practices of Judge John P. Cronan, and any other applicable

federal or local rules regarding the filing of materials under seal.

       16.     Any documents designated as “Confidential” that are designated in advance by any

Party as proposed trial exhibits, either pursuant to applicable pretrial procedures or otherwise, may

be offered into evidence in open court after such Party gives notice to the Disclosing Party and

affords the Disclosing Party at least fourteen (14) days’ written notice to obtain an appropriate

protective order from the Court.




                                                  6
        Case 1:19-cv-04977-JPC Document 104
                                        103 Filed 12/22/20
                                                  12/21/20 Page 7 of 12




                                          Notice of Breach

       17.     If Confidential Material is disclosed to any person other than in the manner

authorized by this Protective Order, the person or Party responsible for the unauthorized disclosure

must, within five (5) days of discovering the disclosure, bring all pertinent facts relating to such

disclosure to the attention of the Disclosing Party and, without prejudice to any other rights and

remedies of the Parties or third parties, make every effort to prevent further disclosure by it or by

the person who was the unauthorized recipient of such material, and seek prompt return or

destruction of the Confidential Material from the unauthorized recipient.

               Clawback of Confidential Material and Privileged Information

       18.     If at any time prior to the termination of this Action, a Party realizes that it has

produced Confidential Material without designating it as such, that Party may designate such

material as “Confidential” by promptly notifying the Parties in writing. The notification must

designate the material as “Confidential” according to the terms of this Protective Order. Such

material will thereafter be treated as Confidential Material under the terms of this Protective Order.

In addition, the Disclosing Party shall provide the Parties with replacement versions of such

Confidential Material and follow the designation requirements of Paragraph 4 within ten (10)

business days of providing such notice.

       19.     Whether inadvertent or otherwise, the production of any privileged information,

Confidential Material, without an appropriate designation shall not be deemed a waiver or

impairment of any claim of privilege or protection, including, but not limited to, the attorney-client

privilege, the protection afforded to work product materials, or the subject matter thereof, or the

confidential nature of any such information, in this action or in any other federal or state




                                                  7
          Case 1:19-cv-04977-JPC Document 104
                                          103 Filed 12/22/20
                                                    12/21/20 Page 8 of 12




proceeding. This order shall be interpreted to provide the maximum protection allowed by Federal

Rule of Evidence 502(d).

          20.   The Disclosing Party must notify the Receiving Party promptly, in writing, upon

discovery that any privileged information or Confidential Material has been produced. Upon

receiving written notice from the Disclosing Party that any privileged information or Confidential

Material has been produced, all such information, and all copies thereof, shall be returned to the

Disclosing Party within ten (10) business days of receipt of such notice and the Receiving Party

shall not use such information for any purpose. The Receiving Party shall also attempt, in good

faith, to retrieve and return or destroy all copies of the documents or information in electronic

format.

          21.   The Receiving Party may contest any privilege, work-product, or confidentiality

designation made by the Disclosing Party by following the procedures set forth in Paragraph 13

herein.     However, the Receiving Party may not challenge any privilege, immunity, or

confidentiality claim by arguing that the disclosure itself is a waiver of any applicable privilege or

protection.

                             Rights, Limitations, and Modifications

          22.   Compliance with the terms of this Protective Order shall not operate as an

admission that any particular document or information is or is not responsive, privileged, reflective

of personally-identifying information, or admissible in this action.

          23.   Nothing in this Protective Order overrides any attorney’s ethical responsibilities to

refrain from examining or disclosing materials that the attorney knows or reasonably should know

to be privileged and to inform the Disclosing Party that such materials have been produced.

Nothing contained herein will prevent, limit, or restrict the Parties in any way from objecting to or




                                                  8
         Case 1:19-cv-04977-JPC Document 104
                                         103 Filed 12/22/20
                                                   12/21/20 Page 9 of 12




asserting an immunity or privilege in any prior or subsequent litigation with respect to any material

produced in this action. Nothing herein is intended to limit a Party’s right, if any, to properly

redact information that is privileged or otherwise confidential prior to disclosure.

         24.    Nothing contained herein is intended to or shall serve to limit a Party’s right to

conduct a review of documents and related information (including metadata) for responsiveness,

personally-identifying information, and/or any privilege or protection recognized by law prior to

production and/or disclosure.

         25.    This Protective Order may be changed only by agreement of the Parties in writing

or by order of the Court and is without prejudice to the right of any Party to seek modification or

judicial relief of this Protective Order by application to the Court on notice to counsel for the other

Party.

         26.    This Protective Order shall remain in full force and effect until modified,

superseded, or terminated either by consent of the Parties, or by order of the Court.

                                Right to Assert Other Objections

         27.    This Protective Order shall not be construed to waive or diminish any right to assert

a claim of privilege or an objection of relevance, overbreadth, proportionality, or other grounds

for not producing material requested during discovery. Access to all material (whether or not

designated as “Confidential”) shall be granted only as provided by the discovery rules and other

applicable law.

                                            Severability

         28.    The invalidity or unenforceability of any provision of this Protective Order shall

not affect the validity or enforceability of any other provision of this order, which shall remain in

full force and effect.




                                                  9
        Case 1:19-cv-04977-JPC Document 104
                                        103 Filed 12/22/20
                                                  12/21/20 Page 10 of 12




                                    Termination of the Action

       29.     This Protective Order shall survive the termination of this action, including any and

all appeals, and remain in full force and effect unless modified by an order of this Court.

       30.     Within sixty (60) days of the termination of this action, including final appellate

action or the expiration of time to appeal or seek further review, all Confidential Material that has

been designated in accordance with all of the requirements of Paragraph 4 herein, and all copies,

reproductions, summarizations, extractions, and abstractions thereof, shall be returned to the

Disclosing Party or destroyed. At the conclusion of this sixty-day period, counsel for each

Receiving Party shall provide to counsel for the Disclosing Party a certification stating that, to

counsel’s knowledge and belief, the Receiving Party has either returned or made commercially-

reasonable efforts to destroy all Confidential Material in accordance with this Protective Order.

Notwithstanding the foregoing, counsel may retain Confidential Materials that (i) constitute

attorney-work product, (ii) were filed with the Court and/or marked as trial exhibits, or (iii)

constitute deposition transcripts and exhibits, provided that such counsel otherwise comply with

the provisions of this Protective Order with respect to such retained material.

       31.     This Court shall retain jurisdiction over all persons subject to this Protective Order

for so long as such persons have Confidential Material and to the extent necessary to enforce any

obligations arising hereunder or to impose sanctions for any contempt thereof.



SO ORDERED:

                   December 22 2020
 Dated: ______________________,


 ____________________________
 Honorable John P. Cronan
 U.S. District Judge



                                                 10
          Case 1:19-cv-04977-JPC Document 104
                                          103 Filed 12/22/20
                                                    12/21/20 Page 11 of 12




                                           EXHIBIT A
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORK
                                                      X

ROY STEWART MOORE and KAYLA MOORE, :
                                     :                       Index No. 19 Civ. 4977 (JPC)
                  Plaintiffs,        :
                                     :                       ECF CASE
          - against -                :
                                     :                       NONDISCLOSURE AGREEMENT
SACHA NOAM BARON COHEN, SHOWTIME :
NETWORKS, INC., AND CBS CORPORATION, :
                                     :
                  Defendants.        :
                                                      X




          I, _____________________________________________, state that:

          1.    My personal / work (circle one) address is

______________________________________________________.

          2.    My present employer, if applicable, is ______________________________.

          3.    I have received a copy of the Protective Order entered in the above-entitled

action.

          4.    I have carefully read and understand the provisions of the Protective Order and

will comply with all of the provisions thereof.

          5.    I will hold in confidence, will not disclose to anyone not qualified under the

Protective Order, and will use only for purposes of this Action, any Confidential Material that is

disclosed to me.

          6.    I will return all Confidential Material that comes into my possession, and

documents or things that I have prepared relating thereto, to counsel for the party by whom I am

employed or retained, or to counsel from whom I received such material.
       Case 1:19-cv-04977-JPC Document 104
                                       103 Filed 12/22/20
                                                 12/21/20 Page 12 of 12




       7.      I hereby submit to the jurisdiction of this Court for the purpose of enforcement of

the Protective Order in this Action, and I understand that my willful violation of any term of the

Protective Order could subject me to punishment for contempt of Court.


____________________________
Signature

____________________________
Printed Name

____________________________
Date




                                                 2
